Per Curiam.

For the purposes of the Public Records Act, R.C. 149.011 defines “records” as including:
“ * * * any document, device, or item, regardless of physical form or characteristic, created or received by or coming under the jurisdiction of any public office of the state or its political subdivisions, which serves to document the organization, functions, policies, decisions, procedures, operations, or other activities of the office.”
The information sought by appellant is not a document, device, or item, as required by this definition; therefore, it is not a record. Since the information in question is not a record, it is not a public record subject to disclosure under R.C. 149.43. Moreover, the Public Records Act does not compel appellee to *456create a new document to satisfy appellant’s demands. State, ex rel. Scanlon, v. Deters (1989), 45 Ohio St.3d 376, 379, 544 N.E.2d 680, 683.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.